Citation Nr: 1437108	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-45 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1997 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement on June 2009.  A statement of the case (SOC) was provided on November 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on November 2009.

On review, the Veteran reports multiple psychiatric symptoms and the record contains various psychiatric diagnoses other than personality disorder, to include depression and anxiety.  Accordingly, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a Board hearing before a former Veterans Law Judge (VLJ) in June 2011; a transcript of that hearing is associated with the claims file.  The VLJ who presided over the hearing is no longer employed by the Board.

In a March 2014 letter, the Board notified the Veteran of that Judge's retirement and of the consequent options, including the right to have another hearing before a different VLJ that would ultimately decide the appeal.  But that letter, sent to the Veteran's last known address, was returned to the Board as undeliverable.  The Veteran's representative provided notice of an updated address and a new letter was sent out in July 2014.  That letter was also returned to the Board as undeliverable.  The Veteran has not provided an updated mailing address, and he has a duty to keep VA apprised of his current address.  Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, there is a "presumption of [administrative] regularity" that applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties.  See Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  It therefore appears the Veteran never received notice of that VLJ's retirement and the opportunity for an additional hearing.  But this notwithstanding, VA's duty to assist him with his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is his burden and responsibility to keep VA apprised of his whereabouts, so to provide an updated mailing address.  The Veteran has not fulfilled his obligation to supply VA with an updated mailing address, especially since there is no alternative address at which he might be contacted.

A review of the Virtual VA claims processing system revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain a supplemental medical opinion.

Here, the Veteran was provided with a VA mental examination in August 2009 with and addendum opinion in November 2009.  The Veteran was diagnosed with an anxiety disorder, not otherwise specified, and given a global assessment of functioning (GAF) score of 70.  The examiner opined that the Veteran's anxiety disorder is more likely related to childhood physical and mental abuse and severe alcohol abuse that began prior to service.  In support, the examiner provided that, medical records in the claims file did not show that the Veteran had initial mental health treatment while in service.

However, subsequent to this examination, the RO received copies of the Veteran's full service treatment records.  These records did show initial diagnoses of anxiety and depression in service, which the Veteran provided subjective etiological histories to treatment providers indicating that symptoms began upon entering the Army.

As such, a supplemental medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examiner must review the Veteran's complete service treatment records showing psychiatric treatment and diagnoses in service and opine whether these findings are etiologically related to the Veteran's currently diagnosed acquired psychiatric disorders.  The examiner should also take the Veteran's lay statements regarding onset during service into account.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After securing the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, obtain a supplemental medical opinion to determine the diagnosis and etiology of an acquired psychiatric. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed. A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

In particular, the examiner should answer the following questions:

i.  Whether the Veteran is currently suffering from an acquired psychiatric disorder.  If so, please identify it.

ii.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder had its onset in service, or is otherwise the result of a disease or injury in service.

iii.  Please explain the medical basis for all opinions offered.

iv.  The Veteran's lay testimony regarding in-service onset of symptoms should be considered.

3. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



